Citation Nr: 0732980	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-32 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for gum disease


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to October 
1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by a regional 
office (RO) of the Department of Veterans Affairs (VA).



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service-connection for gum disease.  
A VA examination in November 2005 reported no current 
diagnosis of gum disease.  The RO subsequently denied service 
connection in a supplemental statement of the case (SSOC) 
issued in December 2005.  

The veteran had perfected his appeal to the Board in October 
2005.  The SSOC issued in December 2005 was preceded with a 
letter notifying the veteran that he had 60 days to address 
any new issues before the case is transferred to the Board.  
In March 2006, the veteran filed a statement with the RO 
asking that his gum disease claim be re-evaluated, and the RO 
informed him that his claim was under appeal.  

In April 2006, the veteran submitted a letter from his 
internist, L.G., M.D., relating what medical problems the 
veteran currently presents.  The internist refers to, inter 
alia, "recurrent gingival swelling."  That evidence is 
pertinent to the claim on appeal.  The record does not 
reflect a written waiver of the procedural right of the 
veteran to have the evidence reviewed by the RO.     

Therefore, pursuant to 38 C.F.R. § 20.1304 (a) & (c) and 
38 C.F.R. § 19.37, the Board refers this evidence to the RO 
for review. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the evidence 
submitted by the veteran in April 2006.
2.	An SSOC should be furnished to the 
veteran accordingly.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



